*905Appeal by the defendant from a judgment of the County Court, Orange County (DeRosa, J.), rendered October 21, 2003, convicting him of burglary in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of one to three years, upon his adjudication as a youthful offender, to run consecutively to a sentence of seven years’ imprisonment imposed upon a conviction in the State of New Jersey.
Ordered that the judgment is modified, on the law, by deleting the provision thereof that the sentence is to run consecutively to the sentence of seven years’ imprisonment imposed upon the conviction in the State of New Jersey, and substituting therefor a provision that the sentences are to run concurrently with each other; as so modified, the judgment is affirmed.
Having adjudicated the defendant as a youthful offender, the County Court was without authority to impose consecutive sentences in excess of four years (see Penal Law § 60.02 [2]; § 70.00 [2], [3]; CPL 720.20 [1] [a]; People v Richard P., 12 AD3d 382 [2004]; People v Lucci, 193 AD2d 623, 624 [1993]; People v Simmons, 188 AD2d 668 [1992]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.